Citation Nr: 0830396	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  04-34 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the above 
Department of Veterans Affairs (VA), Regional Office (RO).  
This case was previously before the Board in May 2007 and 
remanded for additional development and readjudication.  The 
case is again before the Board for appellate consideration.


FINDING OF FACT

Hearing loss was not manifest during the veteran's active 
service and was not manifest to a compensable degree within 
one year after his separation from service.  Competent 
medical evidence of a nexus between hearing loss and service 
is not of record. 


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Service incurrence will be presumed for certain chronic 
diseases, such as organic disease of the nervous system 
(e.g., sensorineural hearing loss), if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).



II.  Factual Background and Analysis

The veteran maintains that his hearing loss is directly 
related to excessive noise exposure during his time in the 
service.  

It is noted that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Further, the Court has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels, and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  Hensley v. Brown, supra, at 160.  

Service treatment records (STRs) are negative for hearing 
loss as defined by VA regulation.  The STRs contain an April 
1970, audiometric examination report, which shows pure tone 
thresholds in the right ear were 5, 5, 5, 5 and 5 decibels, 
respectively, at 500, 1,000, 2,000, 4,000 and 6,000 Hertz.  
The thresholds in the left ear at the same frequencies were 
10, 10, 10, 10, and 10 decibels, respectively.  Thereafter, 
the record is silent with regard to any complaints of or 
findings associated with hearing loss.  At separation in 
October 1974 hearing acuity measured by whispered voice was 
15/15 and spoken voice was 15/15, indicative of normal 
hearing.  The veteran did not complain of hearing loss, 
tinnitus, or other ear pathology and did not otherwise 
provide information regarding noise exposure.  As a result, 
these records do not affirmatively establish that hearing 
loss had its onset during military service.  Therefore, the 
question that must be answered in this case is whether the 
hearing loss the veteran has now is the result of the noise 
trauma he underwent in the 1970s.  

There are essentially no pertinent clinical records 
associated with the claims file until a March 2002 private 
evaluation report, which contains a diagnosis of bilateral 
noise-induced neurosensory hearing loss.  

Also of record is a January 2003 medical opinion in which the 
veteran's personal physician stated that the veteran had 
noise induced bilateral neurosensory hearing loss most likely 
partially related to military duty and noise exposure.  He 
referred to the veteran's military duties as a carpenter as 
well as exposure to high-pitched loud noise from gunfire.  
However, this opinion is considerably weakened by the fact 
that there is no indication the physician reviewed any other 
relevant evidence in the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  Moreover it does not address the lack of 
documented complaints or findings during service, and does 
not account for the lengthy gap in the medical record from 
1974 to 2002.  Therefore, this medical opinion, in context, 
is merely the recordation of the history as related by the 
veteran, and does not represent a probative medical 
conclusion or opinion by the author.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).

We do recognize that such an opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant, but the critical question is whether it is credible 
in light of all the evidence.  The Board may reject a medical 
opinion that is based on facts provided by the veteran which 
have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
veteran which formed the basis for the opinion.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject 
such statements of the veteran if rebutted by the overall 
weight of the evidence).  Here, in light of the opining 
physician's reliance upon reported history of in-service 
events in the 1970's, without evidence or analysis of events 
in the years after service, it does not provide any more than 
a speculative nexus between service and the veteran's post-
service hearing loss.  This medical opinion, while not 
discounted entirely, is entitled to minimal probative weight.  

The veteran underwent a contract examination through QTC 
Medical Services in August 2003.  The veteran reported that 
during basic training he used M1 rifles and 45-caliber 
pistols.  Afterwards he was assigned to a construction 
battalion where he used various power tools and ramsets.  
Post-service he was employed as a carpenter in the 
construction business and continue to be exposed to loud 
noise from power tools since 1974.  He only recently has worn 
hearing protection.  

On audiological evaluation pure tone thresholds for the right 
ear were 5, 10, 50, 55, and 55 decibels at 500, 1000, 2000, 
3,000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 10, 10, 50, 60 and 60 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 96 in the left ear.  Although the 
examiner attributed hearing loss to excessive noise exposure, 
he explained that the veteran's post-service occupational 
noise exposure, for almost 30 years, made it more likely that 
only a small percentage of the hearing loss was secondary to 
the service-related noise exposure.  Rather a greater 
percentage of hearing loss was more likely than not related 
to occupational noise exposure because of the veteran's 
inconsistent use of hearing protection.  The Board found this 
opinion too equivocal to provide a proper basis for 
establishing service incurrence for the veteran's hearing 
loss and Remanded the claim.  

In March 2008, the veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not any current hearing loss could be related to 
service.  This opinion was based upon review of the veteran's 
claims folder, including STRs.  In rendering his opinion, the 
VA physician took into consideration the veteran's history of 
noise exposure during service as well as post-service noise 
exposure to support his conclusion.  On audiological 
evaluation pure tone thresholds for the right ear were 10, 
20, 50, 60 and 60 decibels at 500, 1000, 2000, 3,000, and 
4000 Hz, respectively, and for the left ear at the same 
frequencies were 5, 15, 50, 65 and 65 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 88 in the left ear.  The examiner 
concluded that it would be purely speculative to attribute a 
percentage of this veteran's hearing loss to his active 
military duty.  It was therefore not possible to make a 
percentage distinction between service and post-service 
exposure.  

Here, both VA opinions are limited because the physicians 
were unable to answer, with any degree of medical certainty, 
whether the veteran's current hearing loss was related to in-
service noise exposure.  Therefore, any conclusion as to a 
nexus to service would be too speculative to form a basis 
upon which service connection may be established. See Obert 
v. Brown, 5 Vet. App. 30,33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  

While the veteran is competent to report the symptoms he has 
experienced during service, he is not competent to testify to 
the fact that the noise exposure he had in service and the 
hearing loss diagnosed long after service are related.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).  
The fact that he may have been exposed to noise trauma in 
service does not, by itself, establish a basis for the grant 
of service connection.  Moreover, the absence of evidence of 
hearing loss in the STRs or of persistent symptoms of a 
hearing loss at separation along with the first evidence of 
hearing loss many years later constitutes negative evidence 
tending to disprove the assertion that the veteran was 
disabled from any disease or injury during service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

In short, greater probative weight is placed on (1) the 
veteran's STRs, which are negative for complaints, findings 
or treatment for hearing loss; and (2) the post-service 
medical reports which are silent for any complaints or 
treatment for many years after the veteran's separation from 
service; and (3) the VA medical opinions based on review of 
the veteran's claims file.  Owens v. Brown, 7 Vet. App. 429 
(1995) (opinions offered by examiners based on a review of 
all the evidence on file is considered to be an important 
factor in reaching an informed opinion).  

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in May 2000 and June 2003 which 
fully addressed the notice elements and was sent prior to the 
initial RO decisions in this matter.  The letters informed 
the veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent him a letter in 
February 2008 informing him of the information required by 
Dingess, supra.  Moreover, the veteran has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's 
service and post-service treatment reports are of record, and 
the RO obtained medical opinions in 2003 and 2008.  Thus, it 
appears that all obtainable evidence identified by the 
veteran relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The duties to notify and assist the veteran have been 
fulfilled.


ORDER

Service connection for hearing loss is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


